December 2, 2021


                                                              Supreme Court

                                                              No. 2019-398-C.A.
                                                              (P3/17-1605ADV)

                        State                  :

                          v.                   :

                    Malik Garcia.              :




                   NOTICE: This opinion is subject to formal revision
                   before publication in the Rhode Island Reporter. Readers
                   are requested to notify the Opinion Analyst, Supreme
                   Court of Rhode Island, 250 Benefit Street, Providence,
                   Rhode Island 02903, at Telephone (401) 222-3258 or
                   Email opinionanalyst@courts.ri.gov, of any typographical
                   or other formal errors in order that corrections may be
                   made before the opinion is published.
                                                           Supreme Court

                                                           No. 2019-398-C.A.
                                                           (P3/17-1605ADV)

                   State                   :

                    v.                     :

              Malik Garcia.                :

       Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                   OPINION

      Chief Justice Suttell, for the Court. The defendant, Malik Garcia, appeals

from a judgment of conviction following a bench trial in Superior Court for simple

domestic assault or battery, in violation of G.L. 1956 §§ 11-5-3 and 12-29-2(a)(1);

and domestic refusal to relinquish or to damage or to obstruct telephone, in violation

of G.L. 1956 §§ 11-35-14(a) and 12-29-2(a)(12).1 On appeal, the defendant asserts

that the trial justice erroneously prevented and restricted the defendant’s

cross-examination of the complaining witness, in violation of the Sixth Amendment

to the United States Constitution and article 1, section 10 of the Rhode Island

Constitution. This case came before the Supreme Court pursuant to an order

directing the parties to appear and show cause why the issues raised in this appeal


1
  The documents in the record, including the criminal complaint, refer to defendant
as “Malik”; however, the parties have indicated that defendant’s first name is
actually “Maik.” In this opinion, we use “Malik”—the spelling used by defendant
in his submissions to this Court.

                                        -1-
should not be summarily decided. After considering the parties’ written and oral

submissions and reviewing the record, we conclude that cause has not been shown

and that this case may be decided without further briefing or argument. For the

reasons set forth in this opinion, we affirm the judgment of the Superior Court.

                                          I

                                 Facts and Travel

      The defendant was charged by criminal complaint in Sixth Division District

Court with one count of domestic simple assault and one count of refusal to

relinquish a telephone resulting from a domestic incident that took place on October

10, 2016. At a jury-waived trial in the Superior Court following transfer from the

District Court, the complaining witness, Lucely Garcia Vargas, testified that she and

defendant were in a “sentimental” relationship and had lived together in Providence,

along with Lucely’s daughter, Tatiana Garcia, and a roommate for approximately

one year when the alleged incident took place.2

      According to Lucely, on October 10, 2016, she “asked [defendant] for

permission” to “leave the house and go visit a friend” who lived in Pawtucket, Rhode

Island. Lucely testified that she had “permission to be out until three in the

afternoon” but she did not arrive home until 5 or 5:30 p.m. because it was a holiday



2
 We refer to parties with the surname “Garcia” by their first names for purposes of
clarity. No disrespect is intended.

                                        -2-
and the buses were late. Lucely testified that defendant was upset with the timing

of her return home and, additionally, he was upset with the fact that Lucely “smelled

like [cigarette] smoke” from a coat that her friend had given her. Lucely further

testified that, when she offered to call her friend to verify her whereabouts, defendant

pulled her to him, struck her, and pushed her onto the bed. According to Lucely,

defendant then grabbed her by the hair and she “fell to the ground and went between

his legs so that [she] could escape.” Lucely testified that she attempted to grab her

keys, identification card, and cell phone, but was able to take only her keys.

      Lucely tesified that, upon securing her keys, she ran out of the apartment.

Subsequently, Lucely spotted a police cruiser and tried to communicate with a police

officer, who was later identified at trial as Patrolman Matthew Goddard. Lucely

testified that her efforts were unsuccessful because, at the time, she spoke very little

English, and Officer Goddard spoke only English. Shortly thereafter, a second

police officer, Patrolman John Benros, arrived at the scene, and Lucely was able to

speak with him. Lucely explained that she did not initially tell the officers about the

events that had just taken place with defendant because she knew that defendant did

not possess “any documents” and could face “legal problems.” Ultimately, however,

Lucely told the officers what had occurred.

      Both officers also testified at trial, stating that they each observed a “red mark”

on the left side of Lucely’s face. Lucely testified that the officers did not take any


                                         -3-
pictures of her and that she was not taken to the hospital because her “injuries” were

not “severe[.]”    She further testified that she was driven back to defendant’s

apartment in a police cruiser. The officers arrested defendant and retrieved Lucely’s

cell phone.

      At trial, defendant presented a different version of events. The defendant

testified that, on the date of the incident, he had finished his work shift at 8 a.m. and

returned to the apartment. The defendant contended that, after he arrived home,

Lucely informed him that “she was going to go out with a female friend[.]” The

defendant testified that he called Lucely between 1 and 1:30 p.m. to tell her that he

had finished a work job and he “ask[ed] if she would like [him] to or if she was ready

for [him] to come and pick her up at her friend’s house[,]” to which Lucely

responded, according to defendant, that “she wasn’t finished doing what she was

doing.”    The defendant testified that, from the period of 1:30 p.m. until

approximately 5:30 p.m., he was asleep in the room he shared with Lucely with his

cell phone turned off.

       The defendant testified that, around 5:30 p.m., Lucely arrived home

“hysterical” and woke him up. According to defendant, Lucely was angry with him

for having his cell phone turned off and for not picking her up from her friend’s

house. The defendant testified that, when he told Lucely to leave the room because

he wanted to continue resting before he had to leave for work, she became


                                          -4-
“aggressive and tried to hit [him] in the face” with her right hand. The defendant

recalled that Lucely did not make physical contact with him because he moved

“backwards” and he “pushed her.” The defendant testified that, after telling Lucely

that both she and her daughter were to leave the apartment and that defendant could

no longer “support” them, Lucely responded, according to defendant, “Now you’ll

pay, and you’ll find out who I am, who we Colombians are.”

      The defendant testified that, at some point after Lucely and defendant’s

interaction, police officers entered his apartment with a key. The defendant testified

that the police officers informed him that an incident had occurred and asked if

defendant had struck Lucely, which defendant denied. The police officers then

arrested defendant.

      Relevant to the issue raised by defendant on appeal, the trial justice sustained

approximately fourteen objections to defense counsel’s questions to Lucely on cross-

examination and six objections to defense counsel’s direct examination of defendant.

After the trial, the trial justice found defendant guilty on both charges. For count

one, the simple domestic assault charge, defendant was sentenced to one year of

incarceration, suspended, with probation, as well as domestic abuse counseling; and

for count two, the refusal to relinquish telephone charge, defendant was sentenced

to a consecutive ninety-day suspended term of incarceration, with probation. The

trial justice further required that a no-contact order be entered.


                                          -5-
      The defendant filed a premature notice of appeal on November 19, 2018. The

judgment of conviction was ultimately entered on November 27, 2018, placing

defendant’s appeal properly before us. See Butler v. Gavek, 245 A.3d 750, 753 n.1

(R.I. 2021) (noting that a notice of appeal filed prematurely will be treated “as if it

had been timely filed after judgment was entered” (quoting Sullivan v. Coventry

Municipal Employees’ Retirement Plan, 203 A.3d 483, 486 n.4 (R.I. 2019))).

                                          II

                                Standard of Review

      The Sixth Amendment to the United States Constitution, made applicable to

the states through the Fourteenth Amendment, “affords a criminal defendant the

right to confront witnesses offered against him or her.” State v. Scholl, 661 A.2d 55,

58 (R.I. 1995). “The ability of a defendant to meaningfully cross-examine the state’s

witnesses is an essential element of the due process guarantees of the United States

and Rhode Island constitutions.” State v. Storey, 102 A.3d 641, 648-49 (R.I. 2014)

(quoting State v. Lomba, 37 A.3d 615, 621 (R.I. 2012)).

      “To satisfy the constitutional right of cross-examination, ‘the trial justice is

required to afford the accused reasonable latitude to establish or reveal bias,

prejudice, or ulterior motives as they may relate to the case being tried.’” State v.

Clark, 974 A.2d 558, 575 (R.I. 2009) (quoting State v. Bustamante, 756 A.2d 758,

765 (R.I. 2000)). “[T]he trial justice has the discretion to sustain objections to lines


                                         -6-
of inquiry that are ‘potentially misleading or irrelevant, that offer little or no

probative value, or that exceed the scope of direct examination[.]’” Storey, 102 A.3d

at 649 (quoting State v. Wright, 817 A.2d 600, 610 (R.I. 2003)). “[O]nce sufficient

cross-examination has been permitted to satisfy the constitutional safeguards, the

trial justice is vested with discretion to limit the scope of additional

cross-examination and that decision will not be disturbed by this Court absent an

abuse of discretion.” Clark, 974 A.2d at 575.

                                          III

                                      Discussion

      On appeal, defendant argues that the trial justice committed reversible error

by impermissibly restricting defendant’s cross-examination of Lucely at trial. As

noted supra, the trial justice sustained approximately fourteen objections to defense

counsel’s questions—the majority of which defendant argues were indispensable to

the determination of the complaining witness’s credibility and bias. Moreover,

defendant highlights that the trial justice further sustained five objections to defense

counsel’s direct examination of defendant.3 In particular, defendant highlights three

instances of the trial justice’s purported improper restriction of cross-examination:

(1) sustaining an objection to defense counsel’s attempt to cross-examine Lucely



3
 Although inconsequential to the issue before the Court and to defendant’s argument
on appeal, our review of the record reveals that six such objections were sustained.

                                         -7-
with respect to certain lawsuits that she had previously filed; (2) sustaining an

objection to defense counsel’s attempt to elicit evidence regarding Lucely’s claims

that defendant had assaulted her five or six times in the past; and (3) sustaining an

objection to defense counsel’s question to Lucely about her daughter Tatiana’s

refusal to corroborate Lucely’s version of events.

      The defendant argues that most of the cross-examination questions that led to

sustained objections were necessary to undermine Lucely’s credibility and to

establish her bias; however, he offers specific arguments for only three of the

instances. Although defendant indicated that further argument would be made

regarding the other instances of restriction of cross-examination, defendant

ultimately failed to fully develop those additional arguments on appeal. Therefore,

we confine our analysis to the instances that defendant has sufficiently briefed. See

Sousa v. Roy, 243 A.3d 775, 782 n.2 (R.I. 2021) (noting that, because the plaintiffs

“present[ed] no argument beyond merely stating that” the trial justice’s action of

limiting their examination was “in error[,]” they waived the issue for review);

Wilkinson v. State Crime Laboratory Commission, 788 A.2d 1129, 1131 n.1 (R.I.

2002) (highlighting that “[s]imply stating an issue for appellate review, without a

meaningful discussion thereof or legal briefing of the issues, does not assist the Court

in focusing on the legal questions raised, and therefore constitutes a waiver of that

issue”).


                                         -8-
      The defendant first argues that the trial justice impermissibly restricted

cross-examination with respect to lawsuits he claimed Lucely had filed in Colombia.

Through evidence of these lawsuits, defendant avers, he was attempting to

demonstrate a pattern of fraudulent accusations made by Lucely.             The three

Colombian lawsuits pertained to the following: (1) a lawsuit Lucely filed on behalf

of two minor children, which was ultimately dismissed because Lucely lacked

proper standing; (2) a complaint she brought against a Colombian telephone operator

disputing a bill because, defense counsel argued, she had contended that certain

“documents of hers had been falsified to take out a prepaid phone”; and (3) a lawsuit

against Tatiana’s father seeking child support.

      This Court has previously held that it was “error for a trial justice to preclude

a defendant from asking the state’s primary witness about his or her potential bias

toward the accused or potential motive to fabricate testimony.” Clark, 974 A.2d at

577. In State v. Tiernan, 941 A.2d 129 (R.I. 2008), we noted that motive to fabricate

or bias is “always relevant as discrediting the witness and affecting the weight of

[the witness’s] testimony[,]” Tiernan, 941 A.2d at 134 (quoting 3A John H.

Wigmore, Evidence in Trials at Common Law § 940 at 775 (Chadbourn rev. 1970)),

and in that case, we held that the trial justice erred when, on cross-examination, he

did not allow the defendant to explore the complaining witness’s potential bias

stemming from his “intended civil suit against [the] defendant.” Id. at 135. There,


                                        -9-
we highlighted that “it would plainly be in [the complaining witness’s] interest to

perpetuate a version of the facts that maximized his own injuries and the fault of

[the] defendant.” Id.

      Our review of the trial transcript in the present case reveals that Lucely’s

purported actions in previously filing three entirely unrelated lawsuits in Colombia

does not establish a potential for bias toward defendant or a motive to fabricate. The

defendant failed to establish the relevance of such lawsuits. Furthermore, defendant

did not demonstrate how any of the three lawsuits were fraudulent or false; he

offered no proof that plaintiff lied or fabricated anything in the Colombian lawsuits.

Moreover, the trial transcript demonstrates that the trial justice was willing to allow

defendant to pursue this line of questioning if defendant could provide “backup”

documentation of the lawsuits. The defendant was unable to do so. The documents

that defendant sought to use were uncertified and in Spanish, which the prosecutor

was unable to read.

      Accordingly, the trial justice did give defendant “reasonable latitude” to

establish Lucely’s possible bias against defendant or her ulterior motives, and it was

within the trial justice’s discretion to properly limit cross-examination. See State v.

Brown, 709 A.2d 465, 482 (R.I. 1998) (“Questions concerning the relevancy of

evidence are left to the sound discretion of the trial justice, * * * who must ‘foster a

search for the truth by giving reasonable latitude to the purpose of cross-examination


                                         - 10 -
while preserving a fair and orderly trial.’” (quoting State v. Kholi, 672 A.2d 429, 437

(R.I. 1996))). The trial justice, therefore, “cautiously exercise[d]” her discretion in

sustaining objections on questions relating to these lawsuits. See Clark, 974 A.2d at

564.

       The defendant next asserts that the trial justice erred in restricting testimony

on the alleged prior assaults and threats made against both Lucely and her daughter

Tatiana by defendant. Although the trial justice did not permit defendant to question

Lucely about the facts of the first alleged assault or the amount of times defendant

had threatened to kill her, the trial transcript reveals that defendant was allowed some

cross-examination of Lucely on her allegations of prior instances of assault. Also,

the trial justice overruled the state’s relevance objection to defendant’s question,

“Can you tell the [c]ourt, what period of time was it that those five or six physical

assaults took place with him?” We are thus satisfied that the trial justice did not

abuse her discretion in limiting the scope of defendant’s cross-examination on the

alleged prior assaults.

       Regarding defendant’s final claim of error—the trial justice’s refusal to permit

defendant to question Lucely about whether she had asked Tatiana to make a

statement to corroborate her version of events—we similarly view the trial justice’s

ruling as sound. The defendant contends that this question pertained not only to the

assault at issue in this case but also to the prior allegations of assault, with defendant


                                          - 11 -
attempting to draw an inference that Tatiana refused to provide a statement because

the prior assaults in fact had never occurred. This suggested inference is mere

speculation, and one that does not necessarily flow from Tatiana’s decision not to

make a statement. Neither defendant nor Lucely supplied the trial justice with any

concrete rationale as to why Tatiana may have declined to provide a statement in

either the instances of the prior alleged assaults or the alleged assault at issue in this

case. Importantly, Tatiana was not even present when this most recent alleged

incident occurred—a fact to which both Lucely and defendant testified at trial.

      We have stressed that “[t]he scope of cross-examination is not unlimited and

the questioning is subject to the sound discretion of the trial justice.” Wright, 817

A.2d at 610. “Inquiries that are potentially misleading or irrelevant, that offer little

or no probative value, or that exceed the scope of the direct examination are

objectionable.” Id. This Court is of the opinion that Tatiana’s refusal to make a

statement is not probative of Lucely’s credibility. Accordingly, the trial justice did

not abuse her considerable discretion in sustaining the prosecutor’s objection.

      In sum, due to the wide discretion we afford trial justices in limiting the extent

of cross-examination, we identify no error in the trial justice’s rulings in this case.




                                          - 12 -
                                        IV

                                   Conclusion

      For the reasons stated in this opinion, we affirm the judgment of the Superior

Court. The record shall be returned to the Superior Court.




                                      - 13 -
                                                  STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        State v. Malik Garcia.

                                     No. 2019-398-C.A.
Case Number
                                     (P3/17-1605ADV)

Date Opinion Filed                   December 2, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Chief Justice Paul A. Suttell


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Sarah Taft-Carter

                                     For State:

                                     Virginia M. McGinn
Attorney(s) on Appeal                Department of Attorney General
                                     For Defendant:

                                     Robert F. Weber, Esq.




SU-CMS-02A (revised June 2020)